PER CURIAM:
Carl Green, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Green v. La-Manna, No. 3:06-cv-02377-PMD, 2007 WL 188737 (D.S.C. filed Jan. 22, 2007; entered Jan. 23, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in *294the materials before the court and argument would not aid the decisional process.

AFFIRMED.